I am unable to concur in the views expressed in the majority opinion. This was an action to recover damages on account of the negligent acts of defendants. Plaintiff alleges that he was riding in an automobile driven by his wife on the public highway at a reasonable and legal rate of speed, not in excess of 30 miles per hour, and was operating the same in a prudent and careful manner; that the defendant A.L. Butts, an employee of the Mid-Kansas Oil  Gas Company, was driving a Buick coupe, owned by said company, in a northerly direction on the east side of the middle line of the paved high-was immediately in front of plaintiff; that plaintiff was driving in the same direction and honked the horn of his car twice and swung out to the left side of the paved highway to go around the automobile being *Page 24 
driven by the said Butts; that when plaintiff's car swung out as aforesaid to pass said Buick automobile, the said Butts, without any sign, signal, or warning, carelessly, negligently, and wrongfully, without regard to the safety and rights of this plaintiff, turned his said automobile abruptly to the left squarely across said paved highway, and coming to a complete stop directly in front of plaintiff's approaching automobile, thereby suddenly obstructed said paved highway; that by reason of the defendant suddenly obstructing said highway, the driver of plaintiff's automobile was unable to stop his said car by reason of the close proximity of said automobile, and was obliged to abruptly turn to the left, and in swinging back on to the paved highway received the damages therein complained of. These were specific acts of negligence. Proof of any single act of negligence, provided such negligence was the direct and proximate cause of the injuries complained of, was sufficient to submit such issue to the jury. The evidence was in conflict. It appears that the defendant and the plaintiff were following a truck; that the defendant Butts had passed around the truck, and that plaintiff, while passing the truck, observed for the first time that the defendant Butts had turned westerly at or near an intersection of the road, the highway running in a northwesterly direction and the road intersecting therewith running due east and west.
In my opinion, the rule announced in the case of Smith v. Clark, 125 Okla. 18, 256 P. 36, should be adhered to, though the facts in that case being, in part, similar to the facts in the instant case. In that case the driver of an automobile, following an empty truck, proceeded to pass the same when the driver of the truck without any warning turned the truck to the left, and as plaintiff approached, plaintiff's car ran into the left side of the rear end of the truck. The rule announced in that case in reference to turning to the left of the highway without signaling is set forth in the fourth paragraph of the syllabus, and, is as follows:
"Where two automobiles were traveling in the same direction along a public highway, and the rear car attempted to pass the first one just as it was turning to the left out of the highway, and was injured, the driver of the front car was not guilty of negligence in, turning to the left without signaling, if he did not know of the approach of the rear car."
This court in that case quotes with approval the syllabus in the case of Government Street Lumber Co. v. Ollinger (Ala.)94 So. 177, as follows:
"When two automobiles are being driven along a public road in the same direction, the driver of the front car owes no duty to the rear car except to use the road in the usual way, and until he has been made aware of it, by signal or otherwise, he may assume, either that there is no other automobile in his rear, or that, being there, it is under such control as not to interfere with his free use of the road in any lawful manner.
"Where two automobiles are traveling the public road in the same direction, the one ahead has the superior right, and it is only on request or equivalent notice that he must turn aside so as to leave sufficient room for the rear car to pass.
"A driver of an automobile on a public road, upon approaching another automobile from the rear, must look out for the man ahead, and must have his machine well in hand to avoid injuring the car ahead, so long as the man ahead is driving in accordance with his rights.
"If two automobiles are traveling in the same direction along a public highway and the driver of the rear car wants to pass, he must not only sound his horn, but before attempting to pass, he must be reasonably assured that the driver ahead knew he was behind, had heard the request and accorded the right of way, before the driver of the car ahead can be charged with negligence in failing to give the right of way by reason of an usual use of the roadway.
"Where two automobiles were traveling in the same direction along a public highway, and the rear car attempted to pass the first one just as it was turning to the left out of the highway, and was injured, the driver of the front car was not guilty of negligence in turning to the left without signaling if he did not know of the approach of the rear car."
In the case at bar, the question arises as to whether or not the defendant Butts knew of the approach of the rear car before he commenced turning his car to the left to cross to the opposite side of the highway to go on an intersecting road, and, if he did possess such knowledge before making such turn, it was a question of fact for the jury to determine whether he was proceeding with that care and caution, having due regard to the rights and safety of others on the public highway, as the ordinary person would exercise under like or similar circumstances.
It was also a question of fact for the jury to determine whether or not the defendant Butts was guilty of negligence in bringing *Page 25 
his car to a complete stop across the center of the highway, or beyond the center of the highway, if he had been informed of the approach of the car in the rear. Both drivers had the right to the use of the highway, but it was the duty of each to avoid the accident in question.
Chapter 16, S. L. 1923, requires that motor vehicles operating on the public highway should be driven in a careful and prudent manner, having due regard for the traffic and use of the highway and for the safety of pedestrians and of property and the operators of other vehicles.
The majority opinion reverses this case and directs judgment for the defendant. The rules of the road, Rule 4 (section 10164, C. O. S. 1921), as amended by Session Laws of 1927, c. 76, provide that "all vehicles turning to the left into another road shall pass around the center of the intersecting road before turning." It was not necessary to plead the statute. The evidence is not clear as to whether or not the defendants' car passed beyond the center of the intersecting road before turning, nor was there any instruction requested or given on this question. The plaintiff had the right to have this provision of the law complied with. The opinion considers surmises, speculation, and conjectures. This court has often announced the rule that, when a cause is submitted to the jury upon the issues joined, with instructions fairly stating the applicable law, this court will not review the evidence for the purpose of determining the weight thereof and substitute its judgment for the judgment rendered on the verdict, if there is any competent evidence reasonably tending to sustain the verdict, though the evidence be conflicting. In my opinion the court is substituting its judgment as to the facts in this case for that of the jury, the triers of the facts. The issues were fairly presented under applicable instructions with the exception as to the law covering the rules of the road, supra, concerning which neither side raised any question as to the instructions which failed to include this duty which the defendants owed to the plaintiff. In my opinion there was sufficient evidence of primary negligence for the determination of the jury.
Even under the reasoning adduced in the majority opinion, the cause should not be reversed with directions to enter judgment for defendants, but the same should have been reversed with directions for a new trial to enable the parties to more fully submit evidence on the question of whether or not the defendants breached the rule of the road (section 10164, C. O. S. 1921, supra, as amended) in turning to the left into another road. It is my opinion that the judgment of the trial court should have been sustained.
For these reasons, I dissent.